Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated May 26, 2021 is acknowledged.

After Final Consideration Pilot Program 2.0
Applicant’s request for consideration under the AFTER FINAL CONSIDERATION PILOT PROGRAM 2.0 (AFCP 2.0) is acknowledged but is denied because the response does not obviate the rejections of record.  Applicant’s response includes an amendment to at least one independent claim (claim 1) as required for entry into the AFCP 2.0 program.  However, claim 1 has been amended to incorporate the subject matter of claim 6.  All claims stand rejected under 35 USC 103 over Serizawa.  It is further noted that the restoration of claim 12 to recite the limitation as filed June 11, 2019 would upon examination necessitate the restoration of the rejection thereof under 112(b) as set forth at page 4 of the Non-Final Rejection mailed May 15, 2020.  And upon examination claim 1 would be objected to for reciting “a temperature” which is properly “the temperature”.  Therefore, the response is being reviewed under pre-pilot practice and will not be entered for purposes of Appeal.  See MPEP 714.12 and 714.13.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2021 was considered.

Response to Arguments
Because the Response After Final Action will not be entered, a response to Applicant’s concomitant Remarks is not currently warranted.
	However, Applicant’s Remarks regarding the rejection of claim 2 under 35 USC 112(d) remain unpersuasive because the fact that the limitation of claim 1 “encompasses the value of zero” does not mitigate the fact that the limitation of claim 1 also encompasses non-zero values.  This is the problem.
	And Applicant’s Remarks regarding the rejections under 35 USC 103 remain unpersuasive because the breadth of the rejected claims far outstrips the limited scope of the exemplary embodiments cited to by Applicant.  Applicant does not in fact appear to be in possession of a process for producing ceramide microparticles as claimed because all of the exemplary embodiments relied upon by Applicant as evidencing possession of the requisite heat of fusion require additional unclaimed ingredients in circumscribed amounts.  See pages 13-14 of the Final Rejection mailed February 16, 2021 in which Applicant has already been apprised of the disconnect between the proffered evidence and the scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633